 In the Matter Of VIRGINIA WOOLEN COMPANYandUNITEDTEXTILEWORKERS OFAMERICA, (AFL)Case No. 5-R-1422.-Decided January 7,1944Rice cHarris,byMr. Lacy I. Rice,of Martinsburg, W. Va., for theCompany.Mr. P. W. Stowell,of Asheville, N. C., for the Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Textile Workers of America,(AFL),' herein called the Union, alleging thata question affectingcommercehad arisen concerning the representationof employees ofVirginiaWoolen Company, Winchester, Virginia, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Keith W. Blinn,Trial Ex-aminer.Said hearing was held at Winchester, Virginia, on November24, 1943.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing on theissues.The TrialExaminer's rulingsmade at thehearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYVirginiaWoolen Company,'a Virginia corporation, is engaged inthe manufacture, sale, and distribution of woolen cloth at its plant inWinchester, Virginia.During the year 1942 the Company purchasedraw materials valued in excess of $3,000,000, of which approximately'At the bearing a motion was granted to amend all formal papers in this proceedingto show the name of the union as above.54 N. L. R B., No. 59.403 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD95 'percent was shipped from points outside the State of Virginia toits plant at Winchester.During that same period of time, the Companysold and distributed finished products exceeding $4,500,000 in value,95 percent of which was shipped from Winchester to points outsidethe State of Virginias.About 40 percent of the Company's presentbusiness consists of supplying, under direct Government contract,woolen cloth and blankets to the armed services of the United States.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Textile Workers of America, affiliated with the AmericanFederation of Labor, is it labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about October 11, 1943, the Union requested recognitionfrom the Company as the exclusive collective bargaining representa-tive of the Company's employees.Thereafter, on October 16, theCompany informed the Union that it would not grant recognitionwithout a Board certification.On October 20, 1943, the Union filedits petition herein.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees, of the Company, within the dneaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties stipulate, and we find, that all production and main-tenance employees of the Company including shipping clerks, butexcluding all'office and clerical employees, guards and watchmen, thedesigner, supervisory employees of the rank of second hand and above,and any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit8The Field Examiner reported that the Union submitted 289 authorization cards all ofwhich bore apparently genuine original signatures;that the names of 260 persons appear-ing on the cards were listed on the Company'spay roll of November 1, 1943, whichcontained the names of 604 employees in the appropriate unit ; and that the cards werevariously dated between August and October 1943. VIRGINIAWOOLEN COMPANY405appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions BoardRulesand Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Virginia WoolenCompany, Winchester, Virginia, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in this matteras agent for the National LaborRelationsBoard, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor causeand have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby United Textile Workers of America, (AFL), for the purposes ofcollective bargaining.3The Company and the Union stipulated that Board Exhibit No 6, a pay roll ofJheCompany marked with suitable inclusions and exclusions, represented their desires asto the appiopliate unit.Since the employees designated thereon as excluded are neitherproduction nor maintenance employees,we find that said exhibit properly lists theemployees in the appropriate unit as of the date hereof.